Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4019920, further in view of US20150010767.
2 /gm as measured by a Fisher Sub-Sieve Sizer. Alternatively, the mixture can be ball milled in batches (col. 2, lines 13-15, 45-55; col.3, lines 5-22). 
But  it  is  silent  about the  starch cold  water  solubility  and  the viscosity  as  applicant set  forth  in  the  claims.
US 20150010767 discloses that the pregelatinized, partially hydrolyzed starch has low water demand when included in a stucco slurry and can be useful in the manufacture of board (e.g., gypsum board) with good strength([0023]). US20150010767 discloses hydrolyzing the starch, such that a desired viscosity is achieved, thus indicating a desired molecular weight range is achieved. Viscosity thereby indicates the molecular weight of the pregelatinized, partially hydrolyzed starch, as will be appreciated by one of ordinary skill in the art ([0071]).  Pregelatinized, partially hydrolyzed starch can be prepared to have any suitable viscosity ([0072]). When adding the pregelatinized, partially hydrolyzed starch to slurry, it can be in wet (in various concentrations of starch in the water) or dry forms [0072]). For example, US20150010767 discloses the viscosity of the starch in at least Table 1A and paragraphs [0073]-[0074].  The hydrolysis is designed to convert the starch into smaller molecules within an optimum size range, which is defined herein by the desired viscosity of the pregelatinized, partially hydrolyzed starch. If the starch is over hydrolyzed, it can be converted into unduly small molecules (e.g., oligosaccharides or 
US20150010767 discloses that the cold water solubility of the pregelatinized, partially hydrolyzed starch is from about 30% to about 100% ([0081]). 
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  before the  effective  filing  date   of  the  instant application to  choose the  suitable  starch   with the optima water solubility and viscosity to  use  in the teaching  of  US4019920 to  provide the beneficial  effect   to  the  composition, motivated  by the  fact  that US20150010767 discloses that the pregelatinized, partially hydrolyzed starch can provide the optimal binding between gypsum crystals and the molecules of pregelatinized, partially hydrolyzed starch, the strength of the crystalline gypsum matrix is enhanced, and less starch is required to promote that strength compared with conventional starches ([0076]). 
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches 
Regarding claim 2, US4019920 discloses that the land plaster can be ground to a fineness of about 93% through a 100 mesh screen and stored any convenient time period, and then be uniformly fed to a continuous feed ball mill along with a continuous feed of starch which is obtained at a fineness of about 86% through a 100 mesh screen (col.3, lines 5-22).
Regarding claim 3, US20150010767 discloses that the cold water solubility of the pregelatinized, partially hydrolyzed starch prepared is from about 30% to about 100% ([0081]).
Regarding claim 6, US4019920 discloses that the mixture can consist of from about 1 to 99% calcium sulfate dihydrate and from about 99 to 1% starch (col.3, lines 5-22).
Regarding claims 5 and 7 - 8, it is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-
Although the prior art combination does not disclose the  exactly  viscosity ( the claimed properties), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Response to Arguments
Applicant's arguments and the supplementary declaration filed 07/27/2021 have been fully considered but they are not persuasive.
The applicant argues that an important feature of the presently claimed invention is that an improved accclerator for accelerating the rate of hydration of calcined gypsum 
The  Examiner  respectfully  submits  that   the  applicant  must  compare  the  instant  application  with  the  closest  art.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).The Examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own 
The applicant states that in paragraph [0083] of Sang ‘767, the preferred starch (A) disclosed a viscosity at 10% solids from about 10 Brabender Units to about 120 Brabender Units. In contrast, the present claims ( starch B)  recite “a viscosity at 30% solids of 25 Brabender Units or less.” Viscosity of starch heavily depends on the solids level, and is non-linear. A starch with a viscosity of 25 Brabender Units at 30% solids has much lower viscosity than a starch with a viscosity of 10 Brabender Units at 10% solids when they were measured at the same solids level.
The  Examiner  respectfully  submits  that US’767 clearly discloses that regelatinized, partially hydrolyzed starch can be prepared to have any suitable viscosity ([0072]). When adding the pregelatinized, partially   of the starch in at least Table 1A and paragraphs [0073]-[0074]. US’767 disclose that “in some embodiments, the pregelatinized, partially hydrolyzed starch has a viscosity (10% solids, 93 oC.) of from about 5 Brabender Units (BU) to about 33 BU([0074]]). In some embodiments, the mid-range viscosity of the pregelatinized starch can be from about 20 centipoise to about 700 centipoise, such as from about 20 centipoise to about 500 centipoise, from about 30 centipoise to about 200 centipois([0073]). The  applicant  failed  to  provide  any  factual  evidence  to  show  that starch disclosed by US’767  does  not  have the  claimed viscosity under same condition. Applicant’s argument can not  take  place  of  the  evidence.
The applicant argues that an important feature of the presently claimed invention is that an improved accclerator for accelerating the rate of hydration of calcined gypsum 
The  applicant  argues  the  unexpected  result  of  the  instant  application .  The  Examiner  respectfully  submits  that   the  applicant  must  compare  the  instant  application  with  the  closest  art.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant states that the claimed properties, especially “a viscosity of about 25 Brabender Units (BU) or less when the starch is in a 30% aqueous slurry at 92°C”, indicates the starch is a very low molecular weight oligosaccharide, typically 3 to 10 glucose unit long. Tables 5 and 6 disclose accelerator made from such . oligosaccharides had better accelerating efficiency than a conventional accelerator made from acid-moadified starch with higher molecular weight, typically hundreds or thousands of glucose unit long.
The  Examiner respectfully  submits  that  it  seems  table  4  composition has the  efficiency.  the  applicant  must  compare  the  instant  application  with  the  closest  art.  
The  applicant  states  that in companion application US 2014/0113128 (Sang ‘128) discloses that a starch with mid-range viscosity and , relatively higher molecular weight than discussed above can improve wallboard strength. The mid-range viscosity is defined by a VMA viscosity between 20 centipoise and 700, centipoise [Sang ‘128 par. 006]. Archer Daniels Midland LC211 Starch has a WMA viscosity of 10 centipoise, which is lower than the low limit of what is considered mid-range viscosity, provides significantly less strength than the starch disclosed in Sang ‘767. ‘Therefore, LC211 has a lower viscosity (and corresponding lower molecular weight) than the starch disclosed in Sang *767.
The  Examiner respectfully submits that  the instant  application  states  that  the low viscosity  is  less  than about 25 Brabender([0026]). According the applicant’s  previous  statement  that that  25 BU equates to approximately 52 cP. US’767 clearly discloses that regelatinized, partially hydrolyzed starch can be prepared to have any suitable viscosity ([0072]). When adding the pregelatinized, partially of the starch in at least Table 1A and paragraphs [0073]-[0074]. US’767 disclose that “in some oC.) of from about 5 Brabender Units (BU) to about 33 BU([0074]]). In some embodiments, the mid-range viscosity of the pregelatinized starch can be from about 20 centipoise to about 700 centipoise, such as from about 20 centipoise to about 500 centipoise, from about 30 centipoise to about 200 centipois([0073]).
The applicant argues that that Sang ‘767 discloses “While in the extruder, a combination of heating elements and mechanical shearing melts and pregelatinizes the starch, and the weak acid partially hydrolyzes the starch to a desired molecular weight indicatcd by viscosity as desirable as described herein [par. 0057]. Further Sang ‘767 cautions against the use of starches outside the mid-range, which would have either longer chain lengths and higher molecular weight (viscosity that is too high ) and shorter chain lengths and lower molecular weights (viscosity that is too low), respectively, do not provide the same combination of benefits [par. 0076]. Sang ‘767 discloses that the starch has a cold water viscosity (10% solids) 25°C) of from about 10BU to about 120 BU [par. 0083].
The Examiner respectfully submits that US’767 clearly discloses that pregelatinized, partially hydrolyzed starch can be prepared to have any suitable viscosity ([0072]). When adding the pregelatinized, partially   of the starch in at least Table 1A and paragraphs [0073]-[0074]. US’767 disclose that “in some embodiments, the pregelatinized, partially hydrolyzed starch has a viscosity (10% solids, 93 OC.) of from about 5 Brabender Units (BU) to about 33 BU([0074]]). In some embodiments, the mid-range viscosity of the pregelatinized starch can be from about 20 centipoise to 
The applicant argues that the starch in Sang ‘767 is combined with the slurry for increasing strength. There is no disclosure or suggestion in Sang ‘767 for using the recited starch combined with gypsum particles for use as an accelerator.
The Examiner respectfully submits that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731